       Case 1:19-cv-10616-AT-KNF Document 45 Filed 03/29/21 Page 1 of 1


                                                                 USDC SDNY
UNITED STATES DISTRICT COURT                                     DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                    ELECTRONICALLY FILED
                                                                 DOC #: _________________
 MADELINE RAMOS,                                                 DATE FILED: 3/29/2021
                          Plaintiff,

                     -against-                              19 Civ. 10616 (AT) (KNF)

 ANDREW SAUL, Commissioner of Social                                 ORDER
 Security,

                          Defendant.
ANALISA TORRES, District Judge:

        Having received no objections to the Report & Recommendation (the “R&R”), ECF No.
44, of the Honorable Kevin Nathaniel Fox, the Court reviewed the R&R for clear error, and
found none. Santiago v. Colvin, 12 Civ. 7052, 2014 WL 1092967, at *1 (S.D.N.Y. Mar. 17,
2014).

        The Court, therefore, ADOPTS the R&R in its entirety. Accordingly, Plaintiff’s motion
to remand is GRANTED, and this matter is REMANDED to the Commissioner under sentence
six of 42 U.S.C. § 405(g). The parties’ cross motions for judgement on the pleadings are
DENIED as moot.

       The Clerk of Court is directed to terminate the motions at ECF Nos. 16, 20, 27, 37–39
and close the case.

       SO ORDERED.

Dated: March 29, 2021
       New York, New York
